IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,893


EX PARTE TOMMY LYNN VOELTER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM BRAZOS COUNTY



 Per Curiam.


O P I N I O N


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07 of the Texas Code of Criminal Procedure.  Applicant was
convicted of driving while intoxicated and was sentenced to six years in prison.  No appeal was
taken from this conviction.
	Applicant contends, inter alia, that he is not receiving credit for all of the time that he
spent confined on this cause prior to trial.  The judgment reflects that Applicant is entitled to
94 days of credit, from March 14, 2000, to June 15, 2000; however, this time does not appear
to have been credited to Applicant's sentence. 
	Habeas corpus relief is granted to the extent that in cause number 27823-361 from the
361st District Court of Brazos County, the Texas Department of Criminal Justice, Institutional
Division, is ordered to grant Applicant, if it has not already done so, credit for the above-mentioned time period.
			Applicant's remaining claims are denied.  
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division, Paroles Division, and Board of Pardons and Paroles Division.

DELIVERED: February 11, 2004   
DO NOT PUBLISH